 

lN Tll I'I UNlTI-ID S'I`ATES DISTRICT COURT

I~`OR TIIE WES'I`ERN DIS'I`RI(.'I` OF PENNSYLVANIA

 

ANGELA HYMAN

\'.

 

iCAPtTAL owe Au'ro FtNANCl.-'.. ct at

Dc!'co¢hu.

FC.A. NO. J:lT-CVM (KRG)

 

 

CERII.EICAIIQE_QESHXBEE_J.QHESQH

l, SHYREE JOHNSON, an adult individual of sound mind,
state as follows:

l. l am Angela Hyman’s wife.
2. Angela and l are separated as of October 2018.

3. ln or about October 2018, l moved back to 'l`exas.
4. My address is 4218 Sun Falls, San Antonio, 'I`exa.s

78244-

5. ln my deposition, l told all the lawyers we were
splitting up and that l was going to move back to Texas.

6. l am aware that Angela’s lawyer wishes for me to
attend the .lanuary 29, 2019 trial in her case and has given

me a subpoena dated January 18, 2019.

7. l am not available and l cannot attend this trial. l
live too far away, and l cannot afford to go to Pennsylvania

l certify under penalty of perjury that the foregoing is true

and correct Executcd on:

D"Q‘°?- §§ - zy/J/ §)4

JOHNSON

3

 

 

